Citation Nr: 0919883	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claims 
of entitlement to service connection for bilateral hearing 
loss and asthma.  The appellant submitted a notice of 
disagreement with the denial of his bilateral hearing loss 
claim in August 2007 and perfected his appeal in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends that during his time in service, he 
was stationed aboard the U.S.A.T. Evangeline.  At some time 
between late 1944 and early 1945, while en route from San 
Francisco to the Philippines, the appellant alleges that an 
explosion occurred aboard the Evangeline that caused his 
current bilateral hearing loss.

The appellant's claims file indicates that he has been 
diagnosed with bilateral hearing loss (for VA purposes).  See 
VA audiological examination report, May 25, 2007.  Review of 
the appellant's service treatment records does not reveal 
that he complained of or received treatment for bilateral 
hearing loss during his time in service.  See service 
treatment records; examination reports; August 4, 1944 and 
June 19, 1946.  He also did not receive any treatment within 
one year of his discharge from service.  Despite this lack of 
evidence, the appellant has submitted sufficient additional 
evidence to establish that an explosion did occur aboard the 
U.S.A.T. Evangeline during his tour of duty.  Thus, the Board 
concedes the appellant suffered from acoustic trauma while in 
service.


Regarding the question of medical nexus, the appellant has 
submitted private medical records from the M.C. dated in June 
1965.  At that time, the appellant was diagnosed with 
bilateral otosclerosis and underwent successful bilateral 
stapedectomies.  See private treatment records; M.C., June 
25, 1965.  Otosclerosis is defined as a "disease of the otic 
capsule (bony labyrinth) characterized by formation of soft, 
vascular bone and resulting in progressive conductive hearing 
loss because of fixation of the stapes and sensory hearing 
loss because of involvement of the cochlear duct."  See 
Stedman's Medical Dictionary, p. 1288 (27th ed. 2000).  

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described below, the appellant's claim must be remanded for 
another VA examination.

In May 2007, the appellant participated in a VA audiological 
examination.  The examination report failed to address the 
fact that VA had already conceded the appellant's exposure to 
acoustic trauma in service.  Further, the appellant stated 
that he was employed in the finance arena following his time 
on active duty.  Inexplicably, the May 2007 VA examiner 
stated that the appellant suffered from post-service noise 
exposure in his capacity as a carpenter.  This is clearly 
incorrect.  Of additional concern is the second examiner's 
addendum statement in December 2007, which stated "service 
connection for bilateral hearing loss is denied."  The VA 
examiner is not an attorney and thus not qualified to provide 
legal conclusions.  A new VA examination must be provided to 
the appellant, taking into consideration the aforementioned 
facts.  

The Board apologizes to the appellant for the requirement of 
an additional examination, but assures him that such is 
necessary for a full and fair adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be scheduled 
for a new VA audiological examination.  
The examiner should thoroughly review 
pertinent documents in the appellant's 
claims file in conjunction with the 
examination and indicate that such has 
been accomplished in the examination 
report.  The examiner should acknowledge 
that VA has conceded the appellant's 
exposure to acoustic trauma in service.  
In explaining the nature and etiology of 
the appellant's bilateral hearing loss, 
the examiner should state whether it is 
at least as likely as not that the 
appellant's current disability is the 
result of in-service acoustic trauma.  
The examiner should also explain the 
significance of the appellant's 1965 
diagnosis of bilateral otosclerosis and 
his bilateral stapedectomies.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as 


medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim of entitlement to 
service connection for bilateral hearing 
loss should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the appellant and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


